                  Case:
 AO 106 (Rev. 04/ 10)       2:19-mj-00586-KAJ
                      Application fo r a Search Warrant   Doc #: 1 Filed: 07/24/19 Page: 1 of 4 PAGEID #: AUSA
                                                                                                          1    K. Affeldt


                                     UNITED STATES DISTRICT COURT
                                                                                                                           ~-·1 r·'
                                                                    for the                                  ~ 'r• U   t.' r 1·" ; ~ ".J (.\ r    .I
                                                                                                                  r
                                                                                                                  rr.m OF r
                                                                                                                      1,   ,,   ..   . . •   ; ·-) r'
                                                          Southern District of Ohio                                                          ,,,.1

              In the Matter of the Search of
                                                                       )
USPS Priority Mail parcel 9505 5132 6202 9203 2738 71                  )
addressed to "Tash Rhodd , 4140 lnverrary Dr. Fort                     )        Case No.
Lauderndale , FL 33319. "                                              )
                                                                       )
                                                                       )

                                           APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property
  USPS Priority Mail parcel 9505 5132 6202 9203 2738 71 addressed to "Tash Rhodd , 4140 lnverrary Dr. Fort Lauderndale, FL
  33319."


 located in the           Southern             District of ~--_____:_-------~
                                                              Ohio, Eastern Division      , there is now concealed (identify the
                    ~-------
person or describe the property to be seized):
 A quantity of a controlled substance and/or proceeds which are evidence thereof, and/or contraband , in violation of Title 21 , United
 States Code, Section 841 (a)(1) and 843(b ).


          The basis for the search under Fed. R. Crim. P. 4 I (c) is (check one or more):
                ii
                 evidence of a crime;
                ii contraband, fruits of crime, or other items illegally possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                       Offense Description
             Title 21USC841(a)(1)                                 Possession with intent to distribute
                                                                          a controlled substance
            Title 21 USC 843(b)                             Prohibited use of a communication center (U.S. Mail)
          The application is based on these facts:
        As set forth in the attached Affidavit of Postal Inspector MOHAMED A. SABRAH

          ii Continued on the attached sheet
          0 Delayed notice of        days (give exact ending date if more than 30 days:           ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth o Y 1 X e t-. -----h' -- - -




                                                                                                                           L INSPECTOR


Sworn to before me and signed in my presence.
      Case: 2:19-mj-00586-KAJ Doc #: 1 Filed: 07/24/19 Page: 2 of 4 PAGEID #: 2



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


IN THE MATTER OF THE SEARCH OF                   )          Case no:
                                                 )
USPS Priority Mail parcel                        )
9505 5132 6202 9203 2738 71                      )          Magistrate Judge
addressed to "Tash Rhodd, 4140 Inverrary Dr.     )
                                                                       MAGISTRATE JUDGE JOLSON
Fort Lauderdale, FL 333 19."                     )




                   Affidavit in Support of Application for Search Warrant

       I, Mohamed A. Sabrah, Postal Inspector, being duly sworn, depose and state as follows:

1. I have been a U.S. Postal Inspector for the U.S. Postal Inspection Service since February,
   2016, enforcing federal mail and drug laws; currently assigned to Columbus, OH. I have
   received training at U.S. Postal Inspection Service National Training Seminars for mail-
   related criminal investigations and have investigated cases with other federal, state, and local
   law enforcement units. I have received an additional 40 hour Prohibited Mailings training by
   the U.S. Postal Inspection Service

2. The U.S. Postal Inspection Service is aware that drug traffickers have been using Priority
   Mail, a business-oriented service offered by the U.S. Post Office, to transport controlled
   substances and transfer funds, cash or otherwise, to further their enterprises. As a result of
   past investigations and prosecutions, the Postal Inspection Service has determined that a
   number of indicators can be used to identify packages containing contraband that have been
   entered into the Priority Mail network. Inspectors routinely review shipment documents and
   Priority Mail packages originating from or destined to drug source areas, to identify instances
   where there is a possibility of drug trafficking.

3. On or about July 22, 2019, local law enforcement officers from the Urbana Police
   Department in Urbana, OH, contacted Postal Inspectors regarding a current investigation
   they are conducting. Local law enforcement officers notified Inspectors that their target is
   currently on parole and has previously been sentenced to confinement for drug related
   crimes. Local law enforcement advised Inspectors that they suspect their target is still
   conducting drug trafficking actives. Local law enforcement notified Inspectors that they
   followed their target to the Urbana, OH 43078, post office, and watched him exist his vehicle
   with a large box and then exit the post office without the large box.

4. On July 22, 2019, Inspectors identified a USPS Priority Mail parcel with tracking number
   9505 5132 6202 9203 273 8 71 , which was believed to contain narcotics due to the above



                                                 1
     Case: 2:19-mj-00586-KAJ Doc #: 1 Filed: 07/24/19 Page: 3 of 4 PAGEID #: 3



   mentioned information. This parcel is believed to be mailed by the subject of the local law
   enforcement investigation based on observations made by local law enforcement as
   mentioned above, and time of mailing.

5. On July 22, 2019 Postal Inspectors took custody of USPS Priority Mail parcel with tracking
   number 9505 5132 6202 9203 2738 71 , addressed to "Tash Rhodd, 4140 Inverrary Dr. Fort
   Lauderdale, FL 33319", and bearing the return address of "Angela Pontil, 323 Powell Ave
   Urbana, OH 43078." The parcel is a brown Home Depot cardboard box weighing 7 pounds
   13 ounces, and was mailed on July 22, 2019 from Urbana, OH 43078 with $21. 70 postage
   affixed.

6. According to law enforcement databases, the delivery address 4140 Inverrary Dr. Fort
   Lauderdale, FL 33319 does exist, and Rhodd can be associated to the address.

7. According to law enforcement databases, the return address of 323 Powell Ave Urbana, OH
   43078 does exist, but cannot be associated to Pontil. According to local law enforcement, the
   return address and name are not associated with the mailer of the subject parcel.

8. Your affiant knows that in the past, drug traffickers have used real names at legitimate
   addresses to receive parcels containing illegal narcotics, and have used non-existent
   addresses or addresses belonging to others for the sender/return address, in an attempt to
   legitimize the shipment in the event that the parcel is seized by law enforcement officers.

9. On July 22, 2019, Postal Inspectors contacted Officer David Jones, Columbus Police
   Department, who is the handler for "Ayoko," a drug detection dog most recently certified by
   the Ohio Peace Officers Training Council for the detection of marUuana, hashish, cocaine,
   "crack", heroin, and methamphetamine. K-9 "Ayoko" has had 200 hours of training at Gold
   Shield Training Kennels, Blacklick, OH, a well-established and regarded training facility for
   police canines. Both in training and actual deployments, K-9 "Ayoko" has successfully
   detected narcotics, demonstrating clear, positive, aggressive alerts, and establishing himself
   as a highly reliable police dog.

10. The subject parcel was hidden among other packages, and "Ayoko" was allowed to search
    the entire area. Officer Jones concluded that K-9 "Ayoko" did alert positively to U. S. Postal
    Service Mail parcel bearing label no 9505 5132 6202 9203 273 8 71. Based on that alert,
    Officer Jones concluded that the odor of one of the drugs that K-9 "Ayoko" is trained and
    certified to detect was present.

11 . Based on the information contained herein, your affiant maintains there is probable cause to
     believe that the USPS Priority Mail parcel bearing tracking number 9505 5132 6202 9203
     2738 71 contains controlled substances, and/or contraband, in violation of Title 21, United
     States Code, Sections 841(a)(l) and 843(b).




                                                2
     Case: 2:19-mj-00586-KAJ Doc #: 1 Filed: 07/24/19 Page: 4 of 4 PAGEID #: 4




                                                                              -kJ.
12.Based on the facts set forth in this affidavit, I submit that there is probable cause to believe
   that controlled substances are being concealed in the parcel, and seek the issuance of a
   warrant to search the parcel for controlled substances to be seD



                                                                             Mohamed . abrah
                                                                                               2
                                                                    United States Postal Inspector


      Sworn to before me, and subscribed
Columbus, Ohio.




                                                3
